Exhibit 10.1

EXECUTION COPY

AMENDMENT AGREEMENT

DATED 20 APRIL 2015

Between

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. TRADING AS RABOBANK LONDON

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.

and

NIEUW AMSTERDAM RECEIVABLES CORPORATION S.À.R.L.

and

COOPERAGE RECEIVABLES FINANCE B.V.

and

STICHTING COOPERAGE RECEIVABLES FINANCE HOLDING

and

GREIF SERVICES BELGIUM BVBA

and

GREIF, INC.

and

THE ORIGINATORS AS DESCRIBED HEREIN

and

TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V.

in connection with a Master Definitions Agreement dated 27 April 2012.

 

LOGO [g920197ex10_1pg1.jpg]

Allen & Overy LLP

0067324-0000012 AMBA:4925955.9



--------------------------------------------------------------------------------

CONTENTS

 

Clause

  Page   

1.

Interpretation

  4   

2.

Effective Date

  4   

3.

Amendments

  4   

4.

Originators

  5   

5.

Release

  5   

6.

Facility Cancellation

  6   

7.

Representations, Warranties and Covenants

  6   

8.

Effectiveness and Continuity

  6   

9.

Further Assurance

  6   

10.

Governing law and Jurisdiction

  6   

Schedule

1.

The Originators

  7   

2.

Amended and Restated Master Definitions Agreement

  8   

3.

Amended and Restated Servicer Report

  9   

4.

Certificate – Accounts Pledge

  10   

Signatories

  2   



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 20 April 2015

BETWEEN:

 

(1) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. TRADING AS RABOBANK
LONDON a cooperative with limited liability (coöperatie met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands, having its
corporate seat (statutaire zetel) in Amsterdam, the Netherlands and its
registered office at Croeselaan 18, 3521 CB Utrecht, The Netherlands acting
through its office at Thames Court, One Queenhithe, London, EC4V 3RL, the United
Kingdom, acting in its capacity as funding administrator, committed purchaser
and Main SPV administrator (the Funding Administrator, Committed Purchaser and
Main SPV Administrator);

 

(2) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., a cooperative with
limited liability (coöperatie met beperkte aansprakelijkheid) incorporated under
the laws of The Netherlands, having its corporate seat (statutaire zetel) in
Amsterdam, the Netherlands and its registered office at Croeselaan 18, 3521 CB
Utrecht, The Netherlands acting in its capacity as facility agent, Main SPV
account Bank and Italian intermediary (the Facility Agent, Main SPV Account Bank
and the Italian Intermediary);

 

(3) NIEUW AMSTERDAM RECEIVABLES CORPORATION S.À.R.L., a société à responsabilité
limitée organised under the laws of the Grand Duchy of Luxembourg, having its
registered office at 6, Rue Eugène Ruppert, L-2453 Luxembourg, Grand Duchy of
Luxembourg acting as conduit purchaser (the Conduit Purchaser);

 

(4) COOPERAGE RECEIVABLES FINANCE B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of The Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands and its registered office at Naritaweg 165, 1043 BW
Amsterdam, The Netherlands acting as main SPV (the Main SPV);

 

(5) STICHTING COOPERAGE RECEIVABLES FINANCE HOLDING, a foundation (stichting)
established under the laws of The Netherlands having its statutory seat
(statutaire zetel) in Amsterdam, The Netherlands and its registered office at
Naritaweg 165 Telestone 8, 1043 BW Amsterdam, The Netherlands (the Shareholder);

 

(6) GREIF SERVICES BELGIUM BVBA (formerly named Greif Coordination Center BVBA),
a company incorporated under Belgian law, registered with the register of legal
entities (RPM/RPR) under the number 0438.202.052, Commercial Court of Antwerp
(division Antwerp), Belgium, whose registered office is at Beukenlei 24, 2960
Brecht, Belgium acting in its capacity as subordinated lender, onward seller,
originator agent and servicer (Greif CC, Subordinated Lender, Belgian
Intermediary, Originator Agent and Servicer);

 

(7) GREIF, INC., a corporation incorporated under the laws of the state of
Delaware whose registered office is 425 Winter Road, Delaware, Ohio 43015,
United States of America acting as performance indemnity provider (the
Performance Indemnity Provider);

 

(8) The entities set out in Schedule 1 (the Originators); and

 

(9) TRUST INTERNATIONAL MANAGEMENT (T.I.M.) B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of The Netherlands having its corporate seat (statutaire zetel)
in Amsterdam, The Netherlands and its registered office at Naritaweg 165
Telestone 8, 1043 BW Amsterdam, The Netherlands in its capacity as Main SPV’s
Director and Shareholder’s Director.



--------------------------------------------------------------------------------

The entities mentioned in, or referred to above under items (1) to (9) are each
a Party and together the Parties.

BACKGROUND

 

(A) The Parties have entered into a Master Definitions Agreement dated 27 April
2012, as amended on the date hereof (the Master Definitions Agreement) and into
various other Transaction in connection with a trade receivables securitisation
programme (the Programme). Capitalised terms used in this Agreement, unless
otherwise defined herein, shall have the meanings provided in Clause 1.1
(Interpretation).

 

(B) The Parties wish to extend the Facility Maturity Date of the Programme and
make certain other amendments as set out herein.

 

(C) (a) Pursuant to the (current wording of the) Transaction Documents, Greif CC
has flexibility to make use of the Programme for an amount lower than the value
of the Receivables, (b) Parties acknowledge that Greif CC will start making use
of this flexibility so that it can use excess cash and (c) Parties acknowledge
that no amendments are needed to the Transaction Documents to make use of the
flexibility.

 

(D) The Parties to this Agreement intend that the Transaction Documents shall be
amended, with effect from (and including) the date hereof, in the manner and as
set out in this Agreement.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Words and expressions used in this Agreement, including the recitals hereto,
shall have the meanings and constructions ascribed to them as set out in the
Master Definitions Agreement.

 

1.2 Any reference in any Transaction Document to Nieuw Amsterdam Receivables
Corporation shall be construed as a reference to Nieuw Amsterdam Receivables
Corporation S.à.r.l.

 

1.3 Any reference in any of the Transaction Documents to Greif Coordination
Center BVBA shall be construed as a reference to Greif Services Belgium BVBA.

 

1.4 The Common Terms set out in the Master Definitions Agreement apply to this
Agreement and shall be binding on the parties to this Agreement as if set out in
full herein, save where the Common Terms conflict with the provisions of this
Agreement, in which case the provisions of this Agreement shall prevail.

 

1.5 The expression Agreement shall herein mean this Agreement including the
Schedules hereto.

 

1.6 This Agreement expresses and describes Dutch legal concepts in English and
not in their original Dutch terms. Consequently, this Agreement is concluded on
the express condition that all words, terms and expressions used herein shall be
construed and interpreted in accordance with Dutch law.

 

2. EFFECTIVE DATE

This agreement shall become effective on the date first set out above when
counterparts hereof shall have been executed and delivered by the Parties (the
Effective Date).



--------------------------------------------------------------------------------

3. AMENDMENTS

 

3.1 The Master Definitions Agreement shall be amended with effect from the
Effective Date so that it reads as if it were restated in the form set out in
Schedule 2 (Amended and Restated Master Definitions Agreement).

 

3.2 Pursuant to clause 9.1 of the Servicing Agreement, the Facility Agent and
the Master Servicer agree that, with effect from the Effective Date the Servicer
Report shall be amended so that it reads if it were restated in the form set out
in Schedule 3.

 

3.3 Each of the Facility Agent, the Italian Intermediary and Greif CC in its
capacity as the Originators’ Agent, the Master Servicer and the Belgian
Intermediary designate this Agreement as a Transaction Document.

 

3.4 The renewal of the Programme and the amendments to the Transaction Documents
are subject to the following conditions subsequent (ontbindende voorwaarden):

 

  (i) the satisfactory review and audit of a Greif Transaction Party’s
collection, operating and reporting systems, Credit and Collection Policies,
historical receivables information and accounts, including a review of such
party’s operation location, to be undertaken in quarter two of 2015, in the
opinion of the Facility Agent acting reasonably. In the event that such review
and audit is unsatisfactory, the Facility Agent will notify the Performance
Indemnity Provider and Greif CC on or before 15 July 2015 and the Parties shall
agree appropriate remedial action to address the deficiencies identified by such
review and audit within [four] weeks of such notification date. If at the expiry
of such grace period the deficiencies have not been remedied to the satisfaction
of the Facility Agent, acting reasonably, the condition subsequent shall not
have been satisfied.

 

  (ii) Greif CC provides evidence within 15 Business Days from the Effective
Date that all Originators that are a party to this Agreement have approved or
ratified the execution of this Agreement.

 

4. ORIGINATORS

 

4.1 The Parties agree that, with effect from the Effective Date and until
written agreement between all Parties hereto, EarthMinded Netherlands B.V.
(formerly named Pack2pack Zwolle B.V.), EarthMinded France SAS (formerly named
Pack2pack Lille SAS), Greif UK Ltd., EarthMinded Germany GmbH (formerly named
Pack2pack Mendig GmbH), Greif Sweden Aktiebolag, Greif Packaging Sweden
Aktiebolag and Greif Norway AS (hereinafter, the Inactive Originators) shall no
longer sell, assign or transfer any Receivables to an Intermediary in accordance
with the relevant Originator Receivables Purchase Agreement.

 

4.2 With effect from the Effective Date, any references in the Transaction
Documents to an Inactive Originator shall be deemed to be ineffective.

 

4.3 Greif CC will, as it deems fit, share any fees, interest charges or costs in
respect of the Programme between the participating originators and the Inactive
Originators, taking into account that the Inactive Originators will only have
the benefit of the Programme for a limited time.

 

4.4 With effect from the Effective Date, the Inactive Originators shall not
share in any fees, interest charges or costs in respect of the Programme.

 

5. RELEASE

 

5.1 With effect from the Effective Date, the Main SPV irrevocably and
unconditionally releases and discharges the security rights created in respect
of the Master Collection Account with account number                      with
ING Belgium SA/NV under the Belgian Collection Account Pledge Agreement.



--------------------------------------------------------------------------------

5.2 To give effect to clause 5.1, the Main SPV shall, on the Effective Date,
deliver to Greif CC an original duly executed certificate substantially in the
form set out in Schedule 4 (Certificate – Accounts pledge), on the basis of
which Greif CC shall notify ING Belgium SA/NV of the release and discharge of
security rights over the relevant account.

 

5.3 The Parties acknowledge that the Master Collection Account with account
number                      with ING Belgium SA/NV, which was also pledged
pursuant to the Belgian Collection Account Pledge Agreement, has already been
closed.

 

5.4 Greif CC shall, within three months from the Effective Date, make
arrangements to redirect cash collections in respect of receivables generated by
each Inactive Originator to an account other than the Master Collection Account
held with Deutsche Bank AG so that, no later than three months after the
Effective Date, no amounts other than Collections on Purchased Receivables shall
be deposited in such Master Collection Account.

 

6. FACILITY CANCELLATION

After the first anniversary of the Effective Date, the Programme may be
cancelled at any time by the Performance Indemnity Provider without any penalty
by giving 60 days prior written notice to the Facility Agent.

 

7. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1 On the Effective Date, each of the Main SPV and each Greif Transaction Party
which is a party to this Agreement shall hereby reaffirm all covenants,
representations and warranties made by such Party in each of the Transaction
Documents and agrees that all such covenants, representations and warranties
shall be deemed to have been remade as of the Effective Date.

 

7.2 Each of the Parties hereby represents and warrants that this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

8. EFFECTIVENESS AND CONTINUITY

 

8.1 All other provisions of the Transaction Documents (other than those amended
by this Agreement) shall continue in full force and effect and are hereby
ratified and confirmed by the Parties hereto.

 

8.2 The Collection Account Pledge Agreements, except for the release set out in
Clause 5 above, shall remain in full force and effect and are hereby ratified
and confirmed by the Parties hereto.

 

8.3 For the avoidance of doubt, the Performance Indemnity Provider confirms for
the benefit of the Beneficiaries (as defined in the Performance Indemnity
Agreement) that all obligations owned by it under the Performance Indemnity
Agreement shall remain in full force and effect notwithstanding the amendments
set out in this Agreement.

 

9. FURTHER ASSURANCE

Each of Main SPV and each Greif Transaction Party which is a party to this
Agreement shall, at the request of the Facility Agent and at their own expense,
do all such acts and things necessary or desirable to give effect to the
amendments effected or to be effected pursuant to this Agreement.



--------------------------------------------------------------------------------

10. GOVERNING LAW AND JURISDICTION

This Agreement and any non-contractual obligations shall be governed by, and
shall be construed in accordance with, the laws of The Netherlands. The parties
agree that the competent court in Amsterdam, The Netherlands, shall have the
exclusive jurisdiction to settle any disputes which may arise out of or in
connection with this Agreement including any non-contractual obligations arising
out of or in relation to this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINATORS

 

No.    Originator name    Location 1    Greif Belgium BVBA    Belgium 2   
EarthMinded Benelux NV (formerly named Pack2pack Rumbeke NV)    Belgium 3   
EarthMinded Netherlands B.V. (formerly named Pack2pack Zwolle B.V.)    The
Netherlands 4    Greif Nederland B.V.    The Netherlands 5    Greif Italia
S.p.A.    Italy 6    Greif Plastics Italy Srl (formerly named Fustiplast S.p.A.)
   Italy 7    Greif France S.A.S.    France 8    EarthMinded France SAS
(formerly named Pack2pack Lille SAS)    France 9    Greif Packaging Spain S.A.
   Spain 10    Greif UK Ltd.    England 11    Greif Germany GMBH    Germany 12
   Greif Plastics Germany GmbH (formerly named Fustiplast GmbH)    Germany 13   
EarthMinded Germany GmbH (formerly Pack2pack Mendig GmbH)    Germany 14    Greif
Portugal S.A.    Portugal 15    Greif Sweden Aktiebolag    Sweden 16    Greif
Packaging Sweden Aktiebolag    Sweden 17    Greif Norway AS    Norway



--------------------------------------------------------------------------------

SIGNATORIES

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.; TRADING AS RABOBANK LONDON
As Funding Administrator, Committed Purchaser and Main SPV Administrator

/s/ Bart de Boo

/s/ Jennifer Vervoorn

By: Bart de Boo By: Jennifer Vervoorn Title: Director Title: Proxy Holder
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. As Facility Agent, Main SPV
Account Bank and Italian Intermediary

/s/ Bart de Boo

/s/ Jennifer Vervoorn

By: Bart de Boo By: Jennifer Vervoorn Title: Director Title: NIEUW AMSTERDAM
RECEIVABLES CORPORATION S.À.R.L. As Conduit Purchaser

/s/ Harald Thul

By: Harald Thul Title: Manager COOPERAGE RECEIVABLES FINANCE B.V. As Main SPV

/s/

By:

Title:



--------------------------------------------------------------------------------

STICHTING COOPERAGE RECEIVABLES FINANCE As Shareholder

/s/

By: Title: GREIF SERVICES BELGIUM BVBA for itself as Servicer, Subordinated
Lender and Belgian Intermediary

/s/ Frank Maes

By: Frank Maes Title: Director GREIF SERVICES BELGIUM BVBA As Originators’ Agent
and on behalf of each Originator

/s/ Frank Maes

By: Frank Maes Title: Director GREIF, INC. As Performance Indemnity Provider

/s/ Gary Martz

By: Gary Martz Title: Executive Vice President TRUST INTERNATIONAL MANAGEMENT
(T.I.M.) B.V. As Director

/s/

By: Title: